Citation Nr: 0530613	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-19 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for porphyria cutanea 
tarda.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to May 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
This case was before the Board in May 2004 and was remanded 
for the purpose of affording the veteran a VA examination.


FINDINGS OF FACT

1.  The evidence of record reveals that the veteran's 
hepatitis C is attributable to his intravenous drug use 
during service.

2.  Porphyria cutanea tarda was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is porphyria cutanea tarda otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  The veteran's hepatitis C was not incurred in the line of 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.1,3.301, 3.303 (2005).

2.  Porphyria cutanea tarda was not incurred in or aggravated 
by service or incurred as due to herbicide exposure in 
Vietnam.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the veteran's appeal have notified him of the evidence 
considered and the pertinent laws and regulations.  In 
addition, letters sent in October 2001, August 2003, May 
2004, and September 2004 specifically notified the veteran of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether the appellant or VA bore the burden of producing or 
obtaining that evidence or information.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA materials of record have satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the appellant prior to the initial adjudication denying the 
claim, notice was provided by the AOJ prior to the transfer 
and certification of the case to the Board, and the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini v. Principi, 
18 Vet. App. 112 (2004), to decide the appeal would not be 
prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service and VA medical records are associated with 
the claims.  In addition, in January 2001 and October 2004 VA 
obtained a medical opinions to assist in answering the 
medical question presented in this appeal.  The veteran has 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as organic diseases of the nervous system, will be 
presumed if they become manifest to a compensable degree 
within the year after service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Hepatitis C

A January 1972 to February 1972 service discharge summary 
indicates that the veteran was admitted following a one-week 
history of dark urine.  It was noted that the veteran 
admitted to "IV drug abuse."  The record also indicated 
that the veteran's last needle contact was one month prior to 
admission.  The diagnosis was serum hepatitis (not line of 
duty), and, history of IV drug abuse (not line of duty).  The 
veteran's May 1973 separation examination noted no hepatitis 
or any liver disability.

Hepatitis C was first diagnosed in VA treatment records dated 
March 2000 to May 2000.  January 2001 and October 2004 VA 
examiners indicated that it was likely and reasonable to 
presume that the veteran "was infected with hepatitis C at 
the time of his clinical hepatitis in 1972."

The veteran has asserted various theories as to how he may 
have contracted hepatitis C.  In a statement received in 
March 2002 the veteran stated that "the risk activity in 
question was a fight in Ben Hoi in which blood was drawn, or 
unprotected sex with multiple partners."  At the October 
2004 VA examination the veteran has indicated that he 
"frequently picked up bloody wrenches and other bloody tools 
from cuts and scrapes to the hands and arms that occurred 
while working on the safety wiring for the helicopters and 
helicopters themselves."

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).

VA examiners have stated that the veteran "was infected" 
with hepatitis C during service.  The examiner's have linked 
the veteran's hepatitis C to his inservice hepatitis 
treatment, and it is a reasonable reading of the record to 
observe that the inservice medical personnel associated the 
veteran's inservice hepatitis with intravenous drug abuse.

Abuse of drugs is not in the line of duty and is considered 
to be willful misconduct.  As such, service connection for 
hepatitis C as a result of the veteran's abuse of drugs may 
not be established as a matter of law.  38 C.F.R. § 3.301(a).


II.  Porphyria cutanea tarda

The veteran contends that he suffers from porphyria cutanea 
tarda resulting from Agent Orange exposure during his Vietnam 
service.

Diseases associated with exposure to certain herbicide agents 
includes chloracne or other acneform disease consistent with 
chloracne, multiple myeloma, porphyria cutanea tarda, and 
soft-tissue sarcoma.  The diseases listed shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The veteran's service medical records reveal no complaints or 
diagnoses related to a skin disorder.  VA examinations have 
noted that the veteran was diagnosed with porphyria cutanea 
tarda in 1999 or 2000.  A January 2001 VA examiner stated 
that it was likely that the veteran's porphyria cutanea tarda 
was related to his hepatitis.

While medical records confirm a current diagnosis of 
porphyria cutanea tarda, no skin disability was present 
during service, and post-service treatment records do not 
document treatment for a skin disorder until many years 
following service.  As indicated previously, only a one-year 
presumptive period applies in herbicide exposure cases 
concerning porphyria cutanea tarda.  Additionally, no 
physician has suggested a link in this case between current 
porphyria cutanea tarda and any incident of the veteran's 
service, to include exposure to herbicide agents.  Combee.  
Moreover, based upon a review of the clinical evidence in the 
claims file and examination of the veteran, the January 2001 
VA examiner indicated that the veteran's porphyria cutanea 
tarda was related to his hepatitis.

Based on the foregoing, service connection for porphyria 
cutanea tarda is not warranted.


III.  Conclusion

The Board has considered the veteran's statements submitted 
in support of this claim, which have been given weight as to 
his observation for symptoms and limitations caused by the 
disabilities on appeal.  It does not appear, however, that 
the veteran is medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hepatitis C is denied.

Service connection for porphyria cutanea tarda is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


